         AO 450 (GAS Rev 10/03) Judgment in a Civil Case



                                       United States District Court
                                                  Southern District of Georgia
                  PHILIP LOWRANCE,


                  Plaintiff,

                                                                                    JUDGMENT IN A CIVIL CASE
                                             V.                                     CASE NUMBER: 4:18-cv-89

                  COMMISSIONER NANCY A. BERRYHILL,
                  In her capacity as Acting Commissioner of the Social
                  Security Administration,

                  Defendant.



                     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                     has rendered its verdict.


            ✔        Decision by Court. This action came before the Court. The issues have been considered and a decision has been
                     rendered.

                      IT IS ORDERED AND ADJUDGED
                      that in accordance with the Order of the Court entered on March 7, 2019, the Report and

                      Recommendation of the Magistrate Judge is ADOPTED as the opinion of the Court and the Acting

                      Commissioner's final decision is AFFIRMED. Judgment is entered in favor of the Acting

                      Commissioner and this civil action stands CLOSED.




            Approved by:




                  March 8, 2019                                                 Scott L. Poff
           Date                                                                 Clerk



                                                                                (By)
                                                                                       Deputy Clerk
GAS Rev 10/1/03
